DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  
In Claim 9 lines 7-8, recitations “the electronically controllable clutch”, “the torque converter” and “the one or more gears” should be corrected to “an electronically controllable clutch”, “a torque converter” and “a one or more gears” in order to improve the form of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 13-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


In lines 2-3, recites “at least one predicted future exhaust temperature for example is determined in response to at least one predicted future intake temperature at least one predicted future combustion temperature increase” however metes and bounds of the claim are not clear since the limitation of “for example” because it is unclear whether the limitation(s) following the phrase are part of the claimed invention or not. See MPEP § 2173.05(d) and further due to grammar issues (e.g. no camas) and multiple repeating of the same variable it is not clear what is required by the claim.  For the purposes of treating the claim under prior art, the language is interpreted as not reciting “for example” and merely reciting a functional language. 

In Reference to Claim 13
In lines 1-3, recites “at least one predicted future exhaust temperature for example is determined in response to at least one predicted future intake temperature at least one predicted future combustion temperature increase” however metes and bounds of the claim are not clear since the limitation of “for example” because it is unclear whether the limitation(s) following the phrase are part of the claimed invention or not. See MPEP § 2173.05(d) and further due to grammar issues (e.g. no camas) and multiple repeating of the same variable it is not clear what is required by the claim.  For the purposes of treating the claim under prior art, the language is interpreted as not reciting “for example” and merely reciting a functional language. 

In lines 4-6, recites “evaluating an exhaust aftertreatment thermal management metric indicating operation of the system to increase exhaust aftertreatment temperature using energy that does not contribute to torque output of the engine” however it is not clear what is required by the step (e.g. merely requires evaluating an exhaust aftertreatment thermal management metric such as determining the temperature or actually requires an additional step of “to increase exhaust aftertreatment temperature using energy that does not contribute to torque output of the engine”). For the purposes of treating the claim under prior art the language is interpret as merely requires determining the temperature of the exhaust aftertreatment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18-27 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Pub No. US 2016/0040616 A1 to Dickson et. al. (Dickson)

In Reference to Claim 18
A method comprising: 
operating a system including an engine (12) operatively coupled to an exhaust aftertreatment system (16), and a controller (20) configured to control the engine (12) and the exhaust aftertreatment system (16) (step 201); 
evaluating an exhaust aftertreatment thermal management metric (temperature of the SCR (Ti)) indicating operation of the system to increase exhaust aftertreatment temperature using energy that does not contribute to torque output of the engine (step 210) (system of Dickson is capable of performing the function above); 

disabling the NAS controls in response to the exhaust aftertreatment thermal management metric indicating a fuel economy benefit of the disabling (step 216) (which requires less fuel to maintain the temperature of the SCR) (Dickson teaches to perform the engagement and disengagement to increase fuel economy based on the temperature of the SCR therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that system of Dickson would select the steps of enabling and disabling the NAS based on temperature of the SCR and the fuel economy in order to increase fuel economy of the system) (see at least Dickson Figs. 1-6 and paragraphs 19-27, 30-31, 52-60).

In Reference to Claim 19
The method of claim 18, (see rejection to claim 18 above) wherein the act of evaluating includes evaluating operation of a selective catalyst reduction (SCR) catalyst (16) provided in the exhaust aftertreatment system (see at least Dickson Figs. 1-6 and paragraphs 19-27, 30-31, 52-60).

In Reference to Claim 20
The method of claim 18, (see rejection to claim 18 above) wherein the exhaust aftertreatment thermal management metric correlates with operation of a 

In Reference to Claim 21
The method of claim 20 (see rejection to claim 20 above), wherein the thermal management mode increases non-torque producing energy to increase temperature of the SCR catalyst (16) (see at least Dickson Figs. 1-6 and paragraphs 19-27, 30-31, 52-60).

In Reference to Claim 22
The method of claim 20 (see rejection to claim 20 above), wherein the act of evaluating utilizes a counter or timer to track operation of the SCR catalyst (16) in the thermal management mode (see at least Dickson Figs. 1-6 and paragraphs 19-27, 30-31, 52-60).

In Reference to Claim 23
The method of claim 20 (see rejection to claim 20 above), wherein the act of evaluating utilizes an SCR catalyst temperature (Ti) to predict if operation of the SCR catalyst in the thermal management mode exceeds a predetermined threshold (see at least Dickson Figs. 1-6 and paragraphs 19-27, 30-31, 52-60).

In Reference to Claim 24


In Reference to Claim 25
The method of claim 20 (see rejection to claim 20 above), wherein the act of evaluating includes an evaluation of kinetic intensity of operation of the system (see at least Dickson Figs. 1-6 and paragraphs 19-27, 30-31, 52-60).

In Reference to Claim 26
The method of claim 20 (see rejection to claim 20 above), wherein the act of evaluating utilizes a combination of (a) one of a counter and a timer, (b) an SCR catalyst temperature (Ti), and (c) an evaluation of kinetic intensity (see at least Dickson Figs. 1-6 and paragraphs 19-27, 30-31, 52-60).

In Reference to Claim 27
The method of claim 20 (see rejection to claim 20 above), wherein a most recent SCR thermal management operation is used to predict if the SCR thermal management frequency operations exceed the predetermined threshold (see at least Dickson Figs. 1-6 and paragraphs 41).


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dickson in view of Pub No. US 2019/0024552 A1 to Uhrich et. al. (Uhrich).

In Reference to Claim 1
Dickson teaches (except for the bolded and italic recitations below):
A vehicle system comprising: 
an engine (12); 
a transmission (18) including a torque converter configured to receive torque from the engine (12) and an electronically controllable clutch configured to selectably couple and decouple the torque converter and a gearset; 
a selective catalytic reduction (SCR) exhaust aftertreatment system (16) configured to receive exhaust from the engine (12); and 
an electronic control system (20) in operative communication with the engine (12), the electronically controllable clutch, and the SCR exhaust aftertreatment system (16), the electronic control system (20) being configured to: 
evaluate whether an SCR catalyst (16) temperature (Ti) satisfies at least one minimum temperature criterion (step 210),
in response to the SCR catalyst (16) temperature (Ti) satisfying the minimum temperature criterion, permit a neutral at stop operation wherein the electronically controllable clutch is controlled to selectably decouple the torque converter and the one or more gears at least in part in response to the vehicle system being in a stopped state (step 214), and 

Dickson teaches to disengage the transmission (18) to the engine (12) in response to the SCR catalyst (16) temperature (Ti) satisfying the minimum temperature criterion, however Dickson is silent (bolded and italic recitations above) as to the transmission system having an electronically controllable clutch and that the electronically controllable clutch disengages the engine from the transmission. However, it is well known in the art before the effective filing date of the claimed invention that the transmission system has an electronically controllable clutch and that the electronically controllable clutch disengages the engine from the transmission. For example, Uhrich teaches that the transmission system (11, 17, 54) has an electronically controllable clutch (56). Uhrich further teaches that the electronically controllable clutch (56) disengages and engages the engine from the transmission (54) (see at least Uhrich Figs. 1-3 and paragraphs 38-43). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the system of Dickson must have an electronically controllable clutch as taught by Uhrich in order to disengages and engages the engine from the transmission.

In Reference to Claim 2
The vehicle system of claim 1 (see rejection to claim 1 above), wherein the at least one minimum temperature criterion comprises a current SCR catalyst 

In Reference to Claim 3
The vehicle system of claim 1 (see rejection to claim 1 above), wherein the at least one minimum temperature criterion comprises a current SCR catalyst temperature (Ti) and at least one future SCR catalyst temperature (imminent) (see at least Dickson Figs. 1-6 and paragraphs 19-27, 30-31, 52-60).

In Reference to Claim 4
The vehicle system of claim 3 (see rejection to claim 3 above), wherein the at least one future SCR catalyst temperature is determined in response to the current SCR catalyst temperature (Ti), at least one predicted future intake temperature (imminent), an SCR catalyst at least one SCR catalyst thermal mass parameter, and at least one predicted future exhaust temperature (see at least Dickson Figs. 1-6 and paragraphs 19-27, 30-31, 52-60).

In Reference to Claim 5
The vehicle system of claim 4 (see rejection to claim 4 above), wherein the at least one predicted future exhaust temperature (imminently) for example is determined in response to at least one predicted future intake temperature (imminently) at least one predicted future combustion temperature increase (see at least Dickson Figs. 1-6 and paragraphs 19-27, 30-31, 52-60).

In Reference to Claim 6
The vehicle system of claim 5 (see rejection to claim 5 above), wherein the at least one predicted future combustion temperature increase is determined in response to at least one predicted future engine load (see at least Dickson Figs. 1-6 and paragraphs 19-27, 30-31, 52-60).

In Reference to Claim 7
The vehicle system of claim 1 (see rejection to claim 1 above) wherein the SCR catalyst temperature is determined based at least in part on an operating mode of the vehicle system (see at least Dickson Figs. 1-6 and paragraphs 19-27, 30-31, 52-60).

In Reference to Claim 8
The vehicle system of claim 7 (see rejection to claim 7 above) wherein the operating mode comprises one of a normal mode wherein the electronic control system (20) does not attempt to actively control or modify temperature of the SCR catalyst, and a thermal management mode wherein the electronic control system attempts to actively control or modify temperature of the SCR catalyst (16) (see at least Dickson Figs. 1-6 and paragraphs 19-27, 30-31, 52-60).

In Reference to Claim 9
Dickson teaches (except for the bolded and italic recitations below):

operating an electronic control system (20) in operative communication with a vehicle system to: 
evaluate whether an SCR catalyst (16) temperature (Ti) satisfies at least one minimum temperature criterion (step 210), 
in response to the SCR catalyst (16) temperature satisfying the minimum temperature criterion, permit a neutral at stop operation wherein the electronically controllable clutch is controlled to selectably decouple the torque converter and the one or more gears at least in part in response to the vehicle system being in a stopped state (step 214), and 
in response to the SCR catalyst (16) temperature not satisfying the minimum temperature criterion, prevent the neutral at stop operation (step 216) (see at least Dickson Figs. 1-6 and paragraphs 19-27, 30-31, 52-60).
Dickson teaches to disengage the transmission (18) to the engine (12) in response to the SCR catalyst (16) temperature (Ti) satisfying the minimum temperature criterion, however Dickson is silent (bolded and italic recitations above) as to the transmission system having an electronically controllable clutch and that the electronically controllable clutch disengages the engine from the transmission. However, it is well known in the art before the effective filing date of the claimed invention that the transmission system has an electronically controllable clutch and that the electronically controllable clutch disengages the engine from the transmission. For example, Uhrich teaches that the transmission system (11, 17, 54) has an electronically controllable clutch (56). Uhrich further 

In Reference to Claim 10
The method of claim 9 (see rejection to claim 9 above), wherein the at least one minimum temperature criterion comprises a current SCR catalyst temperature (Ti) (see at least Dickson Figs. 1-6 and paragraphs 19-27, 30-31, 52-60).

In Reference to Claim 11
The vehicle system of claim 9 (see rejection to claim 9 above), wherein the at least one minimum temperature criterion comprises a current SCR catalyst temperature (Ti) and at least one future SCR catalyst temperature (imminent) (see at least Dickson Figs. 1-6 and paragraphs 19-27, 30-31, 52-60).

In Reference to Claim 12
The method of claim 11 (see rejection to claim 11 above), wherein the at least one future SCR catalyst temperature is determined in response to the current SCR catalyst temperature (Ti), at least one predicted future intake 

In Reference to Claim 13
The method of claim 12 (see rejection to claim 12 above), wherein the at least one predicted future exhaust temperature (imminently) for example is determined in response to at least one predicted future intake temperature (imminently) at least one predicted future combustion temperature increase (see at least Dickson Figs. 1-6 and paragraphs 19-27, 30-31, 52-60).

In Reference to Claim 14
The method of claim 13 (see rejection to claim 13 above), wherein the at least one predicted future combustion temperature increase is determined in response to at least one predicted future engine load (see at least Dickson Figs. 1-6 and paragraphs 19-27, 30-31, 52-60).

In Reference to Claim 15
The method of claim 9 (see rejection to claim 9 above) wherein the SCR catalyst temperature (Ti) is determined based at least in part on an operating mode of the vehicle system (see at least Dickson Figs. 1-6 and paragraphs 19-27, 30-31, 52-60).


The method of claim 15 (see rejection to claim 15 above) wherein the operating mode comprises one of a normal mode wherein the electronic control system (20) does not attempt to actively control or modify temperature of the SCR catalyst (16), and a thermal management mode wherein the electronic control system (20) attempts to actively control or modify temperature of the SCR catalyst (16) (see at least Dickson Figs. 1-6 and paragraphs 19-27, 30-31, 52-60).

In Reference to Claim 17
The method of claim 9 (see rejection to claim 9 above) wherein the vehicle system comprises an engine (12), a transmission (18) including a torque converter configured to receive torque from the engine and an electronically controllable clutch (#56 of Uhrich) configured to selectably couple and decouple the torque converter and a gearset, and a selective catalytic reduction (SCR) exhaust aftertreatment system (16) configured to receive exhaust from the engine (12) (see at least Dickson Figs. 1-6 and paragraphs 19-27, 30-31, 52-60) (see at least Uhrich Figs. 1-3 and paragraphs 38-43).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 9,611,907 B2 to Dickson teaches to control the clutch based on the temperature of the catalyst.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        January 26, 2022